DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 7-9, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (US 2006/0,062,279; hereinafter Liu) in view of Seo et al (US 9,379,727; hereinafter Seo).
 	Regarding claim 1, Liu disclose a radio frequency transmitter (figs. 5 & 6), comprising: 
 	a digital-to-analog converter (521; fig. 6), configured to convert a digital frequency-converted signal into a first analog signal (analog frequency shifted signal at output of 521; figs. 5, 6), wherein the digital frequency-converted signal (digital frequency-shifted signal) is obtained by performing digital frequency conversion on a digital baseband signal (digital baseband transmission signal) based on a first frequency signal (the frequency-hopping controller 515, coupled to the shift signal generator 514, selects one of the N transmission shift signals according to a predetermined sequence, and outputs the selected transmission shift signal to multiplier 513 via shift signal generator 514, the multiplier 513 then sequentially shifts the filtered signal from 512 to each corresponding first baseband sub-band, thereby producing the digital frequency-shifted signal from frequency hopping module 51 that hops among the N first baseband sub-bands, wherein the digital frequency-shifted signal comprises information of the digital baseband signal and hops between N baseband sub-bands corresponding to the N sub-bands of the channel (paras. [0013], [[0029]);  an analog baseband processor (522) configured to perform filtering to obtain a second analog signal (second analog signal at output at 522); and a modulator (53, 532; figs. 5, 6), configured to perform up conversion based on a second frequency signal and the second analog signal (second analog signal at output of 522), to obtain a radio frequency signal (radio frequency-hopping transmission signal) (¶ [0026]; fig. 9 step 907), wherein the second frequency signal is determined based on a local frequency signal and the first frequency signal (the second frequency signal is determined based on the local frequency signal from local oscillator 531 and the corresponding relationship of the N first baseband sub-bands and the N sub-bands of the channel as mentioned before, in this embodiment, the N sub-bands and the corresponding N first baseband sub-bands are each distanced by a frequency shift amount, the frequency shift amount equals the central frequency                         
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                        
                     of the channel; therefore, the second frequency signal is set as                         
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                        
                    ; para. [0030]).  Liu do not disclose performing gain adjustment on the first analog signal.  In the same field of endeavor, Seo disclose performing gain adjustment (via amplifiers 232, 236) on a first analog signal (fig. 2; col 5, lines 10-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide gain tuning to the analog signal to efficiently increase the power of the analog signal before converting the signal to radio frequency.
Regarding claim 2, Liu and Seo disclose the radio frequency transmitter according to claim 1, wherein the radio frequency transmitter further comprises: a digital baseband processor (201, 202, 203, 204; figs. 6), configured to generate the digital baseband signal (digital baseband transmission signal) (Liu; paras. [0028], [0006]; 
figs. 5 & 6); and a digital frequency converter (51), configured to perform digital frequency conversion on the digital baseband signal (digital baseband transmission signal) based on the first frequency signal, to obtain the digital frequency-converted signal (digital frequency-shifted signal) (Liu, paras. [0026], [0028]; figs. 5, 6).
 	Regarding claim 4, Liu and Seo disclose the radio frequency transmitter according to claim 1, wherein the radio frequency transmitter further comprises: a controller (515), configured to determine the first frequency signal (Liu; paras. [0028]-[0029]).
 	Regarding claim 7, Liu and Seo disclose the radio frequency transmitter according to claim 4, wherein Liu (fig. 6) and Seo do not explicitly disclose the radio frequency transmitter further comprises a fast switching phase-locked loop, configured to switch from a third frequency signal to the second frequency signal, and output the second frequency signal to the modulator, wherein the third frequency signal is a frequency signal used for up conversion performed by the modulator in a previous time unit or the local frequency signal.  However, Liu (fig. 2) disclose the radio frequency transmitter further comprises a fast switching phase-locked loop (synthesizer 208), configured to switch from a third frequency signal (local frequency signal) to the second frequency signal (                        
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                            )
                        
                    , and output the second frequency signal to the modulator (207), wherein the third frequency signal is a frequency signal used for up conversion performed by the modulator in a previous time unit or the local frequency signal (paras. [0005]-[0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have a phase locked loop in order to shift the frequency of the local oscillator to the carrier frequency based on the frequency hopping control signal of the frequency-hopping controller as suggested by Liu’s background prior art (¶ [0005]).
 	Regarding claim 8, Liu and Seo disclose the radio frequency transmitter according to claim 7, wherein the controller (frequency hopping controller 515, 209) is further configured to determine and output a frequency control word, wherein the frequency control word is used to control the fast switching phase-locked loop (208) to generate the second frequency signal (Liu; ¶ [0007], [0030]).
 	Regarding claim 9, Liu and Seo disclose the radio frequency transmitter according to claim 8, wherein there is a linear relationship between the frequency control word and the first frequency signal (Liu; ¶ [0029]).
         	Regarding claim 13, Liu disclose a radio frequency transmitter, comprising: 
        a digital-to-analog converter (521; fig. 6), configured to convert a digital frequency-converted signal into a first analog signal (analog frequency shifted signal at output of 521; figs. 5, 6), 
 	an analog baseband processor (522) configured to perform filtering on the first analog signal to obtain a second analog signal (second analog signal at output at 522); and a modulator (53, 532; figs. 5, 6), configured to perform up conversion based on a second frequency signal to obtain a radio frequency signal (radio frequency-hopping transmission signal) (¶ [0026]; fig. 9 step 907), and a local oscillator (531) configured to switch from a third frequency signal to the second frequency signal, wherein the third frequency signal is a frequency signal used by the modulator for up conversion in a previous time unit or a local frequency signal (local oscillator 531 configured to switch from the third frequency signal or local frequency signal to the second frequency signal determined based on the corresponding relationship of the N first baseband sub-bands and the N sub-bands of the channel, the N sub-bands and the corresponding N first baseband sub-bands are each distanced by a frequency shift amount, the frequency shift amount equals the central frequency                         
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                        
                     of the channel; therefore, the third frequency signal is switched to the second frequency signal                         
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                        
                    ; para. [0030]). 
Liu (fig. 5, 6) do not explicitly disclose a fast switching phase-locked loop.  However, Liu (fig. 2) disclose a fast switching phase-locked loop (synthesizer 208), configured to switch from a third frequency signal (local frequency signal) to the second frequency signal (                        
                            
                                
                                    f
                                
                                
                                    c
                                
                            
                            )
                        
                    , wherein the third frequency signal is a frequency signal used by the modulator (532) for up conversion performed by the modulator in a previous time unit or the local frequency signal (paras. [0005]-[0008]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to have a phase locked loop in order to shift the frequency of the local oscillator to the carrier frequency based on the frequency hopping control signal of the frequency-hopping controller as suggested by Liu (¶ [0005]). Liu do not disclose gain adjustment on the first analog signal to obtain a second analog signal.  In the same field of endeavor, Seo disclose performing gain adjustment (via amplifiers 232, 236) on a first analog signal to obtain a second analog signal (fig. 2; col 5, lines 10-17).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to do so in order to provide gain tuning to the analog signal to efficiently increase the power of the analog signal before converting the signal to radio frequency.
 	Regarding claim 14, Liu and Seo disclose the radio frequency transmitter according to claim 13, wherein the radio frequency transmitter further comprises: a digital baseband processor (201, 202, 203, 204; figs. 6), configured to generate a digital baseband signal (digital baseband transmission signal) (Liu; paras. [0028], [0006]; 
figs. 5 & 6); and a digital frequency converter (51), configured to perform digital frequency conversion on the digital baseband signal (digital baseband transmission signal) based on a first frequency signal, to obtain the digital frequency-converted signal (digital frequency-shifted signal) (Liu, paras. [0026], [0028], [0029]; figs. 5, 6).

Allowable Subject Matter
Claims 3, 5-6, 10-12, and 15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
 	Regarding claim 3, Liu and Seo disclose the radio frequency transmitter according to claim 1, wherein the cited prior art fails to disclose or fairly suggest the first frequency signal is set based on an expected frequency point of the radio frequency signal, a center frequency point of the digital baseband signal, and a guard band that corresponds to a scheduled first frequency domain resource.
 	Regarding claim 5, Liu and Seo disclose the radio frequency transmitter according to claim 4, wherein the cited prior art fails to disclose or fairly suggest the controller is configured to: when a center frequency point of a first distortion signal is a frequency of a guard band that corresponds to a scheduled first frequency domain resource and a transmit power of the first distortion signal is greater than or equal to a preset threshold, determine the first frequency signal, to enable a second distortion signal not to cause interference to the guard band, wherein the first distortion signal indicates nonlinear distortion caused by the digital baseband signal is being processed by the digital-to-analog converter and the analog baseband processor, and the second distortion signal indicates nonlinear distortion caused by the digital frequency-converted signal being processed by the digital-to-analog converter and the analog baseband processor.
 	Regarding claim 6, the cited prior art fails to disclose or suggest the radio frequency transmitter according to claim 5, wherein the second distortion signal comprises a count third-order intermodulation (CIM3) distortion signal generated based on a third-order harmonic, and a center frequency point f, of the first frequency signal satisfies: 
    PNG
    media_image1.png
    14
    332
    media_image1.png
    Greyscale
 fa represents a minimum frequency of the guard band, fb represents a maximum frequency of the guard band, fRF represents the expected frequency point of the radio frequency signal, and fBB represents the center frequency point of the digital baseband signal.
 	Regarding claim 10, Liu and Seo disclose the radio frequency transmitter according to claim 1, wherein the cited prior art fails to disclose or suggest the digital frequency-converted signal is obtained by performing up conversion on the digital baseband signal based on the first frequency signal, and the second frequency signal is a difference between a frequency of the local frequency signal and a frequency of the first frequency signal; or the digital frequency-converted signal is obtained by performing down conversion on the digital baseband signal based on the first frequency signal, and the second frequency signal is a sum of a frequency of the local frequency signal and a frequency of the first frequency signal.
Regarding claim 11, Liu and Seo disclose the radio frequency transmitter according to claim 1, wherein the cited prior art fails to disclose or suggest the local frequency signal comprises a first local frequency signal and a second local frequency signal, and the modulator comprises: a first frequency mixer, configured to perform up conversion on the second analog signal based on the first local frequency signal to obtain a first up-converted signal; and a second frequency mixer, configured to perform up conversion on the first up-converted signal based on the second frequency signal to obtain the radio frequency signal; wherein the second frequency signal is determined based on the second local frequency signal and the first frequency signal.
 	Regarding claim 12, Liu and Seo disclose the radio frequency transmitter according to claim 1, wherein the cited prior art fails to disclose or fairly suggest the local frequency signal comprises a first local frequency signal and a second local frequency signal, and the modulator comprises: a first frequency mixer, configured to perform up conversion on the second analog signal based on the second frequency signal to obtain a second up-converted signal; and a second frequency mixer, configured to perform up conversion on the second up-converted signal based on the second local frequency signal to obtain the radio frequency signal; wherein the second frequency signal is determined based on the first local frequency signal and the first frequency signal.
 	Regarding claim 15, Liu and Seo disclose the radio frequency transmitter according to claim 14, wherein the cited prior art fails to disclose or fairly suggest the radio frequency transmitter further comprises: a controller, configured to: determine the first frequency signal based on an expected frequency point of the radio frequency signal, a center frequency point of the digital baseband signal, and a guard band that corresponds to a scheduled first frequency domain resource; and control the digital frequency converter to perform digital frequency conversion on the digital baseband signal based on the first frequency signal.
 	Regarding claim 16, the cited prior art fails to disclose or fairly suggest the radio frequency transmitter according to claim 15, wherein the fast switching phase-locked loop comprises: a phase detector, a loop filter, a controlled oscillator, a feedback frequency divider, and a frequency switching controller, wherein the frequency switching controller is configured to generate a first signal, wherein the first signal is used to adjust a frequency division ratio of the feedback frequency divider; the feedback frequency divider is configured to obtain a feedback signal from an oscillation signal output by the controlled oscillator, and perform frequency division processing on the feedback signal under control of the first signal, to obtain a frequency-divided signal; the phase detector is configured to compare the frequency-divided signal with a reference signal, to output a control signal; the loop filter is configured to perform filtering processing on the control signal, and output the control signal on which the filtering processing has been performed; the frequency switching controller is further configured to generate a second signal, wherein the second signal is used to control the controlled oscillator to perform frequency switching; and the controlled oscillator is configured to generate the second frequency signal under control of the second signal and the control signal on which the filtering processing has been performed.
 	Regarding claim 17, the cited prior art fails to disclose or suggest the radio frequency transmitter according to claim 16, wherein the frequency switching controller comprises: a sigma-delta modulator, configured to generate the first signal based on a frequency control word; and a gain compensation circuit, configured to generate the second signal based on a gain of the controlled oscillator and an expected frequency switching value, wherein the frequency switching value is a difference between a frequency of the second frequency signal and a frequency of the third frequency signal.
Claim 18-20 are allowed.
	Regarding claim 18, the cited prior art fail to disclose or fairly suggest a signal processing method, comprising: receiving resource scheduling information in a first time unit, wherein the resource scheduling information is used to indicate a first frequency domain resource to be scheduled in a second time unit, and the second time unit is a next time unit of the first time unit; and based on an expected frequency point of a radio frequency signal, a center frequency point of a digital baseband signal, and a guard band that corresponds to the first frequency domain resource, determining a frequency control word and sending the frequency control word to a fast switching phase-locked loop, wherein the frequency control word is used to control the fast switching phase-locked loop to switch from a third frequency signal to a second frequency signal, the second frequency signal is used to perform up conversion on an analog signal in the second time unit, and the third frequency signal is a signal used to perform up conversion on the analog signal in the first time unit, or the third frequency signal is a local frequency signal.
 	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANA N LE whose telephone number is (571) 272-7891. The examiner can normally be reached M-F 7:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim, can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LANA N LE/Primary Examiner, Art Unit 2648